Citation Nr: 0910665	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to service connection for 
PTSD and assigned same an initial disability rating of 50 
percent, effective July 20, 2004.

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 


FINDING OF FACT

Since July 20, 2004, the effective date of service 
connection, the Veteran's service-connected PTSD has been 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, impairment of short-and long-
term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met since 
July 20, 2004, the effective date of service connection.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, DC 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim for an initial disability rating in 
excess of 50 percent for service-connected PTSD arises from 
his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA satisfied its duties to 
notify the veteran in this case.

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in May 2005 and September 2007.  At the time of 
the Veteran's November 2008 hearing before the Board, the 
Veteran reported that treatment records from one of his 
providers were not of record.  The Board notes, however, that 
such treatment records had been associated with the file 
prior to the issuance of the June 2006 Supplemental Statement 
of the Case.  Therefore, the Veteran's service treatment 
records and all identified authorized post-service treatment 
records available and relevant to the issues on appeal have 
been requested or obtained.  Based upon the above, the Board 
finds that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  A 50 percent rating is assigned under DC 9411 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Veteran seeks an initial disability rating in excess of 
50 percent for his service-connected PTSD.

Vet Center treatment records dated in August 2004 indicate 
that the Veteran described his military history, to include 
his combat experience, and reported rage and anger with a 
shortened temper; flashbacks; memory problems; hyper-
alertness; startle response; survivor guilt; numbing; sleep 
problems; intrusive thoughts; avoidance and isolation; and 
irritability.  The Veteran also reported depression and 
anxiety.  The Veteran denied any alcohol and substance abuse 
and reported history of a 19-year marriage.  The Veteran was 
given a provisional diagnosis of PTSD and referred for 
further treatment.

Treatment records of a VA-contracted licensed clinical social 
worker, dated in October 2004, indicate that the Veteran 
initially presented for an evaluation of military-related 
concerns.  The social worker reported that the Veteran was 
recommended to undergo such treatment by acquaintances who 
were also Vietnam veterans undergoing similar treatment.  The 
Veteran reported past experience with biofeedback treatment.  

The Veteran reported that he lived on a ranch with his wife 
of 19 years, and that together, they raised her daughter from 
a previous marriage who was ten years old when they married.  

The Veteran reported that he drank socially in college, 
without history of blackouts or withdrawal, and that he had 
never tried any sort of drugs, or had any legal problems.  
The Veteran reported that he drinks a glass of wine or a 
cocktail once each week.  

The Veteran reported that the only friends he has in life 
have been childhood friends.  The Veteran reported that he 
refuses to get involved with people and does not trust others 
and prefers to isolate himself in general.  The Veteran 
reported that he avoids crowds and becomes quite anxious 
easily.  The Veteran reported that he has to make a real 
effort to be involved in his relationship with his 
significant other.  

The Veteran reported that he has been under a great deal of 
stress for a long time and is unable to relax.  The Veteran 
reported that he loses his temper quickly, and is ashamed of 
same.  The Veteran reported that he gets angry at inanimate 
objects for not functioning properly and sometimes breaks 
them, sometimes causing injury to himself.  The Veteran 
reported difficulty falling and staying asleep.  The Veteran 
reported intrusive and distressing thoughts of past traumas.  
The Veteran reported that he experiences a significant amount 
of depression, and is not able to feel badly when he thinks 
of his own death.

The social worker stated that the Veteran has lost interest 
in things that used to be important to him and tends to 
invalidate his feelings.  The social worker stated that the 
Veteran has an extreme amount of guilt from leaving flight 
school due to stress and high blood pressure.  The social 
worker stated that the Veteran feels that he did not complete 
his original goals in the military.  

The Veteran exhibited a fairly friendly demeanor, but was 
somewhat rigid and formal.  The Veteran was oriented to 
person, time, place, and purpose of treatment and exhibited 
no signs of impairment in the areas of intellectual 
functioning, judgment, or speech.  The Veteran was diagnosed 
with PTSD, major depression, and panic disorder, and given a 
GAF score of 48.

Treatment records of the VA-contracted licensed clinical 
social worker, dated from the time of the above-described 
assessment in October 2004 to July 2005, indicate that the 
Veteran's symptomatology of PTSD continued.  

The Veteran underwent VA psychiatric examination in May 2005.  
At that time, the Veteran reported recurring nightmares; 
flashbacks triggered by sights and smells; intrusive 
thoughts; an extreme fear of flying; feelings of 
restlessness, nervousness, and extreme anger, with occasional 
thoughts of smashing things; and the inability to socialize 
or travel far from his home.  The Veteran reported occasional 
homicidal thoughts, without a plan or intent to act, when 
people made him angry.

Mental status examination revealed appropriate hygiene, 
attire, and eye contact.  The Veteran was cordial and 
cooperative and exhibited average motor activity.  The 
content of the Veteran's speech was clear; however, he 
expressed himself with difficulty marked by pressured speech.  
The Veteran appeared to be of normal intellect and exhibited 
an adequate general fund of knowledge.  The Veteran's insight 
and judgment were intact, and his impulse control was fair.  
The Veteran's affect was blunted and flat, with a dysphoric 
mood.  The Veteran's thought content was marked by 
hopelessness and worthlessness, and his communication was 
impaired.  The Veteran exhibited normal thought processes, 
without delusions.  The Veteran did not exhibit any 
perceptual abnormalities, hallucinations, or illusions. 

With regard to his social history, the Veteran reported that 
he had been married for 20 years and had no children.  The 
Veteran reported that he never participated in veteran's 
activities and lives in isolation in the country.  The 
Veteran reported that he has no energy to initiate other 
activities and isolates himself with very few friends.

With regard to his occupational history, the Veteran reported 
that he worked as a surveyor and an electrician before 
teaching high-school mathematics.  The Veteran reported that 
the stress of his teaching job was intense, and that he 
retired due to his inability to control his temper and 
immense stress.  The Veteran reported that he had a good 
reputation as a teacher; however, he did not get close to 
anyone.  The examiner reported that the Veteran became a 
successful teacher, but at a high cost to his emotional and 
psychological functioning.  The examiner reported that the 
Veteran was highly distressed by his interaction with the 
pupils and found it extremely difficult not to lose his 
temper.    

With regard to his habits and legal history, the Veteran 
reported that subsequent to his return from Vietnam, he drank 
two or three drinks each day.  The Veteran reported that he 
currently drinks one-half of one cocktail each day, and has 
noticed that his drinking is increasing.  The Veteran denied 
any history of tobacco or street drugs.  The Veteran denied a 
remarkable legal history, with the exception of one 
misdemeanor charge of phone solicitation.  

The examiner determined that the most appropriate diagnoses 
for the Veteran was PTSD, delayed, chronic, and major 
depressive disorder, recurrent, chronic.  Based upon the 
above symptoms, a GAF score of 48 was assigned.

The Veteran asserted, in his September 2005 Notice of 
Disagreement that he had to quit to job as a result of his 
service-connected PTSD.

The Veteran's stepdaughter of 21 years submitted a statement 
dated in November 2005.  The Veteran's stepdaughter reported 
that when she met the Veteran he led a very solitary life and 
had few friends.  She reported that the only gathering the 
Veteran attended regularly was the annual family Christmas 
celebration, and that he did so without enthusiasm.  The 
Veteran's stepdaughter reported that before the Veteran came 
into her life, she had frequent birthday parties and that 
after his arrival she was hesitant to invite friends over and 
did not have parties.  She reported that the Veteran 
exhibited a negative outlook when they discussed her future 
college or career choices.  

One of the Veteran's colleagues, a Vietnam veteran, submitted 
a statement dated in June 2006 as to the Veteran's condition.  
The colleague reported that he had known the Veteran since 
1984 from teaching mathematics.  The colleague reported that 
he and the Veteran shared their Vietnam experiences with each 
other.  The colleague reported that he had been treated for 
PTSD and recognized the symptomatology of same in the 
Veteran.  The colleague reported that the Veteran was a 
loner, couldn't handle unexpected events, married late in 
life, required everything to be in order, didn't trust 
people, and was greatly bothered by the unexpected actions of 
his students. 

One of the Veteran's close friends submitted a statement 
dated in August 2006 as to the Veteran's condition.  The 
friend reported that he had known the Veteran for 
approximately 60 years, and noticed a change in the Veteran's 
demeanor since the time he returned from Vietnam.  The friend 
reported that since the Veteran returned from Vietnam, his 
circle of friends is smaller.  The friend reported that the 
Veteran is content spending time tending to his horses.  The 
friend reported that the Veteran is more conscious of 
security and less trusting than he used to be, and that he 
locks up the house at night and has dogs on his property.  
The friend reported that the Veteran's sleep patterns had 
changed, and that the Veteran used to take a nap every day in 
college. 

The Veteran underwent psychiatric examination in September 
2007.  At that time, the Veteran reported monthly nightmares 
and intrusive thoughts of sights and smells before he goes to 
bed.  The Veteran reported that unexpected sounds make him 
startle easily, and that he gets sweaty and panicky for no 
apparent reason.  The Veteran reported that when he is 
depressed or sad, he feels as if it is difficult for him to 
be happy.  The Veteran reported that he is easily irritated 
and has no interest or energy on some days.  The Veteran 
reported that he worries that something bad is going to 
happen, and is always tense and on edge.  The Veteran 
reported that he is easily angered and is stressed and 
intense from holding in his anger.  The Veteran reported a 
three-year history of counseling for his PTSD, with weekly 
individual sessions and biweekly group sessions.  The Veteran 
reported that he stopped taking his VA-prescribed medication 
after approximately four months due to side effects.  

Mental status examination revealed adequate personal hygiene, 
good eye contact, and normal gait, posture, and body 
movements, without involuntary movements or specific 
mannerisms.  The Veteran exhibited normal speech, without 
latency.  The Veteran reported that his mood was 
"dysphoric."  The Veteran exhibited a restricted and sad 
affect.  The Veteran denied suicidal or homicidal ideation.  
The Veteran exhibited a goal-oriented thought process, 
without hallucination or illusion.  The Veteran was oriented 
to person, place, and date.  The Veteran's cognitive skills, 
short-and-long term memory, insight into the nature of his 
illness, and judgment were intact.  The Veteran exhibited a 
slight impairment in his immediate recall.  
With regard to his daily activities, the Veteran reported 
that he avoids news about the war and movies about Vietnam.

With regard to his social history, the Veteran reported that 
he was first married in August 1985 and is still married.  
The Veteran reported that he has one stepdaughter whom he 
considers his daughter. The Veteran reported that he is 
always isolated and doesn't socialize.  The Veteran reported 
that prior to marriage, he had many relationships, but that 
he couldn't relate well enough to get married.  The Veteran 
reported that his wife is a supportive person who understands 
his inability to attend group functions.  The Veteran 
reported that such does not cause friction in the marriage, 
as his wife will stay home or go by herself.  The Veteran 
reported that he entertains his visiting adult daughter and 
her family, and a family friend from Los Angeles, when they 
come to visit.  The Veteran reported that he meets with 
others in activities such as horseback riding, which is his 
main hobby.  

With regard to his occupational history, the Veteran reported 
that last worked as a part-time teacher in an adult school.  
The Veteran reported that he had been a teacher for 35 years, 
despite his discomfort with groups of people.  The Veteran 
reported that he had a very good reputation as a teacher, but 
that he had occasions of trouble relating to his students and 
other teachers.  The Veteran reported that he received 
critical feedback as to his ability to discipline students 
and responded that because of his military training, and 
because of his nature before the military, it was difficult 
for him to confront people.   

With regard to his habits and legal history, the Veteran 
reported that he drinks one alcoholic beverage each night, 
and denied the use of tobacco or street drugs.  The Veteran 
denied a history of jail or prison.

The examiner determined that the most appropriate diagnosis 
for the Veteran was PTSD with depressive disorder, not 
otherwise specified and anxiety disorder, not otherwise 
specified, as common factors and not separate diagnoses.  
Based upon the above symptoms, a GAF score of 65-70 was 
assigned.

At the time of the Veteran's November 2008 hearing before the 
Board, the Veteran reported that he stopped taking his anti-
depressant medication due to side-effects and questionable 
effectiveness.  The Veteran reported that he lives 
approximately 80 or 90 miles away from the VA center in 
Fresno, California, and had a difficult time obtaining 
treatment for his service-connected PTSD.  The Veteran 
reported that he had not participated in group counseling in 
the past three years, and had sought treatment to check on 
his medication within the past year.  

The May 2005 and September 2007 VA examinations assigned GAF 
scores of 48 and 65-70, respectively.  The Vet Center 
assessment dated in October 2004 assigned the veteran a GAF 
score of 48.  No other GAF scores are of record.  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

The Board notes that upon two occasions of treatment, the 
Veteran was assigned a GAF score of 48, indicating serious 
symptoms or serious impairment in social, occupational, of 
school functioning.  However, evidence of record of the two 
occasions of treatment does not describe serious symptoms 
such as suicidal ideation, severe obsessional rituals, or 
legal problems.  At the time of the two occasions of 
treatment, the Veteran reported difficulty maintaining his 
temper and dealing with the unexpected acts of his pupils 
while working as a mathematics teacher, and his inability to 
socialize or travel far from his home.  However, the Veteran 
also reported that he had a good reputation as a teacher and 
with a great amount of effort, maintained a lengthy marriage 
and helped to raise a stepdaughter.

While the Veteran has indicated that he is irritable, angry, 
and anxious, and that he doesn't trust people and most often 
isolates himself, it appears that he does have significant 
social contacts, in the sense that he has been able to 
establish and maintain effective relationships.  The Veteran 
described a close relationship, with a great amount of 
effort, with his wife and stepdaughter.  Significantly, a 
self-described close friend and colleague of the Veteran were 
willing to offer statements as to the Veteran's condition.  
The Veteran reported that he meets with others in activities 
such as horseback riding, which is his main hobby.  

While the veteran has indicated that he has problems managing 
his anger and loosing his temper, and such results in stress 
and exhaustion, there is no evidence that such is indicative 
of a serious deficit in his occupational abilities.  
Significantly, at the time of his November 2008 hearing 
before the Board, the Veteran reported that he was working 
part-time teaching mathematics, clearly reflecting adequate 
occupational functioning.  The Veteran has not provided any 
evidence to support the conclusion that his temper, impulse 
control, periods of violence marked by cursing, and throwing 
or breaking inanimate objects while at home, or any 
symptomatology of his service-connected PTSD, gave rise to 
problems with his supervisors or peers in the workplace.  

While the Veteran may experience exacerbations of his 
symptoms, his symptoms overall appear to be no more than 
moderately severe.  In any event, the emphasis in psychiatric 
ratings is not solely on social impairment, but rather 
includes an evaluation of how the mental disorder interferes 
with the ability to work.  38 C.F.R. § 4.126 (2008).  Here, 
there is no indication that the Veteran's service-connected 
PTSD overall has interfered with his ability to work beyond 
that contemplated by the 50 percent rating criteria.  There 
is no evidence that symptomatology of the Veteran's PTSD 
includes suicidal ideation; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; obsessional rituals which 
interfere with routine activities; or neglect of personal 
appearance and hygiene.  Additionally, there is no evidence 
of a disorder in judgment, thought process or content, 
spatial orientation, or psychotic symptoms.  These factors 
indicate that since July 20, 2004, the effective date of 
service connection, the Veteran has not been seriously 
occupationally and socially impaired.  As such, the Board 
finds that an evaluation in excess of 50 percent is not 
warranted.  

As the preponderance of the evidence is against the claim of 
entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A.                 § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 


In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for 
service-connected PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


